Citation Nr: 1537700	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO. 11-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to June 28, 2011 and in excess of 20 percent from June 28, 2011 forward for a thoracic spine strain.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for depressive disorder.

4. Entitlement to service connection for an adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 2004 to September 2004 and on active duty from December 2007 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. In that decision, the RO granted service connection for a thoracic spine strain, assigning a rating of 10 percent, and denied service connection for PTSD.

The RO granted an additional increased rating of 20 percent for the Veteran's thoracic spine strain in a November 2011 rating decision, effective June 28, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated in August 2014 that he had lost his job. However, he did not indicate that this was due to his service-connected disabilities, nor did he assert that his disabilities rendered him unemployable. Indeed, the Veteran indicated that he was currently seeking employment. As such, the Board finds that the issue of entitlement to TDIU has not been raised.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the Veteran has several competing psychiatric diagnoses in his treatment records, the Board has expanded the Veteran's claim for service connection for PTSD to claims of service connection for PTSD, a depressive disorder and an adjustment disorder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to June 28, 2011, the Veteran's thoracic spine strain has been manifested by decreased range of motion, pain, stiffness, fatigue, weakness, daily flare-ups, and limitations on walking; but not by forward flexion of less than 60 degrees, a combined range of motion of less than 120 degrees, spasm or guarding resulting in abnormal spinal contour or gait, ankylosis, or incapacitating episodes.

2. For the period from June 28, 2011 forward, the Veteran's thoracic spine strain has been manifested by pain, limitation of motion, weekly flare-ups, fatigue, stiffness, weakness, spasm, and limitation on walking; but not by forward flexion to 30 degrees or less, ankylosis, or incapacitating episodes.

3. A competent diagnosis of PTSD in conformity with the DSM-IV has not been rendered at any point during the period on appeal. 

4. A depressive disorder has been shown to be etiologically related to the Veteran's active duty service.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to June 28, 2011 for a thoracic spine strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for a rating in excess of 20 percent from June 28, 2011 forward for a thoracic spine strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).

4. The criteria for service connection for a depressive disorder have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable decision as to the issue of service connection for a depressive disorder, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the claim of service connection for PTSD, VA issued a VCAA letter in July 2007, prior to the initial unfavorable adjudication in November 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2009, June 2011 and July 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a thoracic spine strain. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's thoracic spine strain is rated under Diagnostic Code 5237, covering lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to increased ratings in excess of 10 percent prior to June 28, 2011 and in excess of 20 percent thereafter. For the purposes of clarity, the Board will address the period prior to June 28, 2011 first, followed by the subsequent period.

For the period prior to June 28, 2011, the Board finds that the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent for the thoracic spine strain is warranted. During this period the Veteran reported that he experienced pain, decreased range of motion, stiffness, weakness and fatigue, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with general and spine specific VA examinations in October 2009. The spine examination report noted the Veteran to have forward flexion to 90 degrees, extension to 24 degrees, left lateral flexion to 21 degrees, right lateral flexion to 22 degrees and left and right lateral rotation to 30 degrees, for a combined range of motion of 217 degrees. 38 C.F.R. § 4.71a, General Formula, Note 1. No further limitation of motion was noted to be present after repetitive testing. The examiner noted no evidence of spasm, atrophy, guarding, pain on motion, tenderness or weakness, and indicated that there was no spasm, tenderness or guarding severe enough to resulting in abnormal gait or spinal contour.

The October 2009 general medical examination report contained medical findings identical to those in the spine examination described above. There is no evidence that the examiner was not competent or credible, and therefore the Board finds that the October 2009 examination reports are entitled to significant probative weight concerning the severity of the thoracic spine strain prior to June 28, 2011. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records reflect ongoing treatment for a low back disability, as well as continued complaints of low back pain and limitation of motion. However, no further range of motion testing is of record for the period prior to June 28, 2011, and the records contain no indication of an abnormal gait or spinal contour due to spasm, tenderness or guarding.

Based on this evidence, the preponderance of the evidence is against a finding that the Veteran's low back disability prior to June 28, 2011 more nearly approximated the level of severity contemplated by a 20 percent rating. The objective measurements contained in the VA examinations do not rise to or approximate the level of limitation contemplated by a 20 percent rating, even when considering the Veteran's complaints of factors such as weakness, fatigue and pain. There is no lay or medical evidence of spasm or guarding severe enough to result in abnormal gait or spinal contour, or of ankylosis. 38 C.F.R. § 4.71a, General Formula, Note 5. As such, an increased rating in excess of 20 percent prior to June 28, 2011 is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period prior to June 28, 2011, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, decreased range of motion, stiffness, weakness and fatigue, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the October 2009 examination reports reflect that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiners considered the Veteran's description of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to June 28, 2011. The Veteran has not argued, and the medical evidence does not show, that he has been either diagnosed with IVDS or that he suffers from incapacitating episodes as contemplated by the rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two but less than four weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the Veteran has not been diagnosed with any associated neurologic abnormalities for the period prior to June 28, 2011. Both October 2009 examination reports showed normal muscle strength, reflexes and sensation in the Veteran's lower extremities, and did not any nerve involvement. There is no medical or lay evidence of any associated bowel or bladder impairment. As such, additional separate compensable ratings for the period prior to June 28, 2011 for neurologic abnormalities associated with the thoracic spine strain are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from June 28, 2011 forward, the Board finds that an increased rating in excess of 20 percent for the Veteran's thoracic spine strain is not warranted. During this period the Veteran reported pain, limitation of motion, weekly flare-ups, fatigue, stiffness, weakness, spasm and limitation on walking, all of which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in June 2011. The examiner found the Veteran to have forward flexion to 60 degrees, extension to 14 degrees, left lateral flexion to 24 degrees, right lateral flexion to 22 degrees, left lateral rotation to 28 degrees and right lateral rotation to 26 degrees, for a combined range of motion of 174 degrees. After repetitive testing, the examiner noted that the Veteran had forward flexion to 55 degrees, extension to 12 degrees, left and right lateral flexion to 22 degrees, and left and right lateral rotation to 26 degrees, for a combined range of motion of 163 degrees. Thus, following repetitive testing the examiner noted a slight increase in limitation of motion overall. 

The examiner noted objective evidence of pain on motion. Ankylosis was noted to not be present. There is no evidence indicating that the examiner was not competent or credible, and therefore the Board finds that the June 2011 examination report is entitled to significant probative weight with respect to the severity of the thoracic spine strain from June 28, 2011 forward. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records reflect continued treatment for a thoracic spine strain, and continued complaints of pain and decreased range of motion. The records are silent for any further range of motion testing, and do not at any time indicate that ankylosis of the thoracolumbar or entire spine is present.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a 40 percent rating for the period from January 7, 2013 forward. The objective evidence of record clearly indicates that the Veteran's limitation of motion has not met or approximated the severity of the limitation contemplated by a 40 percent rating, even when considering additional limitation due to factors such as pain or fatigue. The June 2011 examiner specifically noted that ankylosis was not present, and VA treatment records are silent for any mention of ankylosis. Further, none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complained of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 20 percent from June 28, 2011 forward is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

Again, in evaluating the Veteran's current level of disability for the period from June 28, 2011 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, weekly flare-ups, fatigue, stiffness, weakness, spasm and limitation on walking, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The June 2011 VA examiner noted additional loss of range of motion after repetitive testing. However, this additional functional impairment is fully contemplated by the Veteran's currently assigned rating, as the current rating is based on limitation of forward flexion to between 30 and 60 degrees. The examiner specifically indicated that ankylosis was not present, even after noting 38 C.F.R. §§ 4.40, 4.45, 4.59. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior from June 28, 2011 forward. While the June 2011 examiner did not indicate that IVDS was present, the examiner did state that the Veteran suffered from incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. However, the examiner indicated that the Veteran only had approximately twelve episodes in the past year, each of which lasted a few hours. Even if the episodes had lasted an entire day, a total of twelve episodes in the past year only totals constitutes incapacitating episodes lasting between one and two weeks, which is insufficient to warrant a rating in excess of 20 percent based on incapacitating episodes. As such, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

As noted previously, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the Veteran has not been diagnosed with any neurologic abnormalities associated with his thoracic spine strain. The June 2011 examiner indicated that the Veteran's sensation and muscle strength were normal. While reflexes were slightly reduced, no diagnosis was provided. There is no lay or medical evidence of associated bowel or bladder impairment. As such, additional separate compensable ratings for associated neurologic abnormalities from June 28, 2011 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to June 28, 2011 and in excess of 20 percent from June 28, 2011 forward for the Veteran's service-connected thoracic spine strain. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. The Veteran's thoracic spine strain is manifested by pain, limitation of motion, stiffness, weakness, flare-ups, fatigue, limitations on walking and spasm. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Formula. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's thoracic spine strain because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his thoracic spine strain has caused marked absence from work or has resulted in any hospitalizations. Therefore, the thoracic spine strain does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a thoracic spine strain, depressive disorder (granted herein), and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's thoracic spine strain combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet. App. 242 (2010). No temporary total ratings have been assigned. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record show that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

V. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, the Veteran initially claimed service connection for PTSD alone, and the Board has expanded the Veteran's claim to include depressive disorder. The Board will address PTSD first, followed by the depressive disorder.

A. PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1). 

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

In this case, the Board finds that a competent diagnosis of PTSD in conformity with the DSM-IV has not been rendered during the course of the current appeal. While the Veteran has asserted that he currently has PTSD, he is not competent to provide such a diagnosis, as to do so requires expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue must be determined based on the medical evidence. 

The Veteran was provided with VA examinations in October 2009 and July 2011. The October 2009 VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD as he did not report a stressful event, nor did he report an intense emotional reaction to in-service events. The examiner further stated that the arousal and avoidance symptoms endorsed were more consistent with depressive disorder than PTSD, and ultimately rendered a diagnosis of depressive disorder.

The July 2011 VA examiner also determined that the criteria for a diagnosis of PTSD were not met. While the examiner acknowledged the Veteran's symptoms of avoidance, she indicated that the Veteran's symptoms of re-experiencing and increased arousal were very minor and did not cause clinically significant distress or impairment in his social or occupational functioning. Both opinions were rendered by VA psychologists, and there is no evidence that either report is not credible. As such, the Board finds that the opinions are entitled to considerable probative weight. Nieves- Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

In an October 2009 general medical examination the examiner indicated that the Veteran had a diagnosis of PTSD. However, this diagnosis was given by a nurse practitioner and a staff physician, and not by a psychologist or psychiatrist. No explanation was provided for the diagnosis. Based on the disparity in qualifications concerning psychological or psychiatric matters between licensed psychologists and nurse practitioners or regular medical doctors, as well as the lack of reasoning underlying the diagnosis, the Board finds that the October 2009 general medical diagnosis of PTSD is outweighed by the two negative opinions of record. Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007). 

Likewise, the Board notes that in a March 2011 assessment a private social worker rendered a diagnosis of PTSD. However, this diagnosis was not based on a review of the claims file, and therefore did not consider any of the Veteran's VA psychiatric treatment records or service treatment records. These records are of particular importance as they reflect, at various times, failures to endorse an in-service stressor, improving symptomatology in 2010 and minimal avoidance and re-experiencing symptoms, all of which were factors highlighted by the October 2009 and July 2011 VA examiners in their opinions. As such, the Board finds that the March 2011 opinion is outweighed by the two VA opinions of record, as the VA opinions were based on a more complete factual picture. Nieves-Rodriguez, 22 Vet. App. 295. Further the March 2011 opinion indicated that it only "appears" the Veteran has PTSD, which renders the opinion speculative in nature and of no probative value. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

VA treatment records are silent for an Axis I diagnosis of PTSD, although they do reflect an adjustment disorder and depressive disorder. A September 2009 treatment record reflect a notation of suspected PTSD and a positive PTSD screening in July 2009, however these do not constitute definite diagnoses of PTSD. As such, based on the competent medical evidence of record the Board finds that the preponderance of the evidence is against a finding that a competent diagnosis of PTSD in accordance with the DSM-IV has been rendered at any point during the appeal.

As there is not a current competent diagnosis of PTSD per the regulation, the first element of service connection is not met and service connection is not warranted on any basis. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


B. Depressive Disorder

The Veteran has a current diagnosis of depressive disorder not otherwise specified (NOS), which is reflected both in VA treatment records and in the October 2009 examination report. The Board recognizes several notations concerning improving symptoms and that the July 2011 examiner indicated that the depressive disorder was in remission. However, the Veteran has a diagnosis during the appellate period, and therefore the element of a current disability is met. See McClain v. Nicholson, 21 Vet. App. 319 (2007). The Veteran has consistently linked his symptoms to an improvised explosive device (IED) attack that occurred during his deployment in Iraq. As the Veteran is in receipt of the Combat Infantry Badge and his statements are consistent with the nature of his service, an in-service event has been shown. 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99 (Oct. 18, 1999).

VA treatment records reflect fairly consistent treatment for and diagnoses of a depressive disorder since the Veteran's return from active duty in December 2008. Further, in a January 2011 addendum opinion to the October 2009 psychiatric examination, the examiner indicated that the Veteran's symptoms were primarily related to the discrepancy between his expectations concerning his quality of life after returning from deployment and the reality of his quality of life, and thus to the extent his deployment caused or manufactured these changes, his depressive disorder is causally related to service. No other opinions concerning etiology are of record. As such, the Board finds that it is at least as likely as not that the depressive disorder is causally related to service, and therefore the third element of service connection has been met. As all three elements have been met, service connection for a depressive disorder is warranted on a direct basis. 38 C.F.R. § 3.303.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to June 28, 2011 for a thoracic spine strain is denied.

Entitlement to an initial rating in excess of 20 percent from June 28, 2011 forward for a thoracic spine strain is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA obtained psychiatric opinions in January 2011 and July 2011. Neither examiner found that the Veteran's symptomatology supported a diagnosis of PTSD, and supported their conclusions with rationales. The January 2011 examiner diagnosed the Veteran with depressive disorder, but indicated that the depressive disorder was linked to his disappointment with his life situation following deployment. The July 2011 found that a diagnosis of depressive disorder was not warranted either, as the DSM-IV criteria were not met. However, neither examiner has addressed the etiology of the Veteran's diagnosed adjustment disorder, which was diagnosed in August 2009 and October 2010. As such, remand the claim for an addendum opinion addressing the etiology of the Veteran's diagnosed adjustment disorder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the July 2011 VA psychiatric examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's adjustment disorder is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


